Exhibit 10.8
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the 20th
day of June, 2008 (the “Date of Grant”), between Cardtronics, Inc., a Delaware
corporation (the “Company”), and Ron Delnevo (the “Employee”).
     1. Award. Pursuant to the Cardtronics, Inc. 2007 Stock Incentive Plan (the
“Plan”), as of the Date of Grant, 176,000 shares (the “Restricted Shares”) of
the Company’s common stock, par value $0.0001 per share, shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by the
Employee and upon satisfaction of the conditions of this Agreement. The Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.
     2. Definitions. Capitalized terms used in this Agreement that are not
defined below or in the body of this Agreement shall have the meanings given to
them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
     (a) “Disability” shall mean the Employee’s disability entitling the
Employee to benefits under the long-term disability plan maintained by the
Company or an Affiliate; provided, however, that if the Employee is not eligible
to participate in such plan, then the Employee shall be considered to have
incurred a “Disability” if and when the Committee determines in its discretion
that the Employee is permanently and totally unable to perform his or her duties
for the Company or any Affiliate as a result of any medically determinable
physical or mental impairment as supported by a written medical opinion to the
foregoing effect by a physician selected by the Committee.
     (b) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
     (c) “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
     (d) “Involuntary Termination” shall mean any termination of the Employee’s
employment with the Company that does not result from a resignation by the
Employee; provided, however, the term “Involuntary Termination” shall not
include a Termination for Cause or any termination as a result of death or
Disability.
     (e) “Termination for Cause” shall mean the termination of the Employee’s
employment with the Company by the Company for “cause” as such term (or any
similar term) is defined in the Employee’s employment agreement with the Company
or any Affiliate; provided, however, that if the Employee does not have such an
employment agreement or the Employee’s employment agreement does not define the
term “cause” (or any similar term), then “Termination for Cause” shall mean the
termination of the Employee’s employment with the Company based on a
determination by the Committee (or its delegate) that the Employee (i) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of the

 



--------------------------------------------------------------------------------



 



Employee’s duties with respect to the Company or any Affiliate, (ii) has refused
without proper legal reason to perform the Employee’s duties and
responsibilities to the Company or any Affiliate, (iii) has materially breached
any material provision of a written agreement or corporate policy or code of
conduct established by the Company or any Affiliate, (iv) has willfully engaged
in conduct that is materially injurious to the Company or any Affiliate, (v) has
disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity, (vi) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate, or (vii) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).
     3. Restricted Shares. The Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Employee’s employment
with the Company for any reason, the Employee shall, for no consideration and
except to the extent described in the second sentence of Section 3(b), forfeit
to the Company all Restricted Shares. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.
     (b) Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company from the Date of Grant through the lapse
date set forth in the following schedule, the Forfeiture Restrictions shall
lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:

              Percentage of Total Number     of Restricted Shares as to Which
Lapse Date   Forfeiture Restrictions Lapse
First Anniversary of the Date of Grant
    25 %
Second Anniversary of the Date of Grant
    25 %
Third anniversary of the Date of Grant
    25 %
Fourth anniversary of the Date of Grant
    25 %

Notwithstanding the foregoing, if the Employee’s employment with the Company is
terminated by reason of death, Disability or Involuntary Termination prior to
the fourth anniversary of the Date of Grant, then, upon the date of such
termination of employment, the Forfeiture Restrictions shall lapse with respect
to an additional 25% of the total number of Restricted Shares. Any shares with
respect to which the Forfeiture Restrictions do not lapse in accordance with the
preceding provisions of this Section 3(b) shall be forfeited to the Company for
no consideration as of the date of the termination of the Employee’s employment
with the Company.

-2-



--------------------------------------------------------------------------------



 



     (c) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Employee’s name, pursuant to which the Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). Notwithstanding the foregoing, the
Company may, in its discretion, elect to complete the delivery of the Restricted
Shares by means of electronic, book-entry statement, rather than issuing
physical share certificates. The Employee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired, and a breach of the terms of this Agreement shall
cause a forfeiture of the Restricted Shares. The certificate, if any, shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. At the
Company’s request, the Employee shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Shares for all purposes of this Agreement, and the
certificates, if any, representing such stock, securities or other property
shall be legended to show such restrictions.
     4. Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income or wages to the Employee that are subject to National Insurance
contributions (both Class 1 Primary and Class 1 Secondary, which are currently
at 1% and 12.8%, respectively of any income or wages) under any law or
regulation in the United Kingdom, including without limitation, the Income Tax
(Earnings and Pensions) Act 2003 (“ITEPA 2003”), arising upon such receipt or
lapsing, the Company shall pay the aforementioned obligations up to a maximum
total of 13.8% of such income or wages. Save and except for such payments, the
Employee acknowledges and agrees that

-3-



--------------------------------------------------------------------------------



 



(i) the Company is making no representation or warranty as to the tax
consequences to the Employee as a result of the receipt of the Restricted
Shares, the lapse of any Forfeiture Restrictions or the forfeiture of any
Restricted Shares pursuant to the Forfeiture Restrictions and (ii) Employee is
free to make such elections under ITEPA 2003 as the Employee and his tax
advisors deem suitable.
     5. Status of Stock. The Employee agrees that the Restricted Shares and
Earned Shares issued under this Agreement will not be sold or otherwise disposed
of in any manner which would constitute a violation of any applicable federal or
state securities laws. The Employee also agrees that (a) the certificates, if
any, representing the Restricted Shares and Earned Shares may bear such legend
or legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Shares or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares or Earned Shares.
     6. Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate. Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee. Nothing in the adoption of the Plan, nor
the award of the Restricted Shares thereunder pursuant to this Agreement, shall
confer upon the Employee the right to continued employment by the Company or
affect in any way the right of the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
     7. Conditions to Plan Participation and Receipt of Restricted Shares. In
consideration of the grant of the Restricted Shares, and in order to protect the
interests of the Company, its Affiliates, and their respective equity holders
and employees, the Employee acknowledges and agrees that it is a condition
precedent to his or her right to participate in, continue to participate in, and
receive benefits under the Plan (including receipt of the Restricted Shares)
that (a) the Employee shall at all times comply with laws (whether domestic or
foreign) applicable to the Employee’s actions on behalf of the Company or any
Affiliate, (b) the Employee shall not commit any action that results in the
Employee’s employment being subject to a Termination for Cause, and (c) the
Employee shall at all times fully and faithfully comply with all material
covenants and agreements set forth in this Agreement. By entering into this
Agreement, the parties hereto agree that the conditions to participation in the
Plan set forth in this Section are an essential component of the Plan and this
Agreement, and it is their intent that such conditions not be severed from the
other terms and provisions of the Plan and this Agreement.

-4-



--------------------------------------------------------------------------------



 



     8. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
     9. Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the shares granted hereby; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment and/or severance agreement between the Company
(or an Affiliate) and the Employee in effect as of the date a determination is
to be made under this Agreement. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. This Agreement may not
be modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document.
     10. Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee. The provisions of Section 5 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
     11. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.
[Signatures begin on the following page.]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

                  CARDTRONICS, INC.    
 
           
 
  By:   /s/ J. Chris Brewster 
 
   
 
  Name:   J. Chris Brewster    
 
  Title:   Chief Financial Officer     
 
           
 
                /s/ Ron Delnevo 
 
        RON DELNEVO    

SPOUSAL CONSENT
     Employee’s spouse, if any, is fully aware of, understands and fully
consents and agrees to the provisions of this Agreement and its binding effect
upon any marital or community property interests he/she may now or hereafter
own, and agrees that the termination of his/her and Employee’s marital
relationship for any reason shall not have the effect of removing any Restricted
Shares and Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

                  /s/ Helen Delnevo 
 
        Signature of Spouse    
 
           
 
                Helen Delnevo
 
        Printed Name of Spouse    

-6-